 1

 2                                      UNITED STATES DISTRICT COURT

 3                                 EASTERN DISTRICT OF CALIFORNIA

 4

 5    EUGENE RAYFORD,                                     1:19-cv-00225-GSA (PC)

 6                         Plaintiff,
                                                          ORDER TO SUBMIT NEW COMPLETED
 7            v.                                          APPLICATION TO PROCEED IN FORMA
                                                          PAUPERIS OR PAY $400.00 FILING FEE
 8    SHERMAN, et al.,                                    WITHIN 30 DAYS

 9                         Defendants.
10

11           Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

12   § 1983. On February 7, 2019, Plaintiff filed the Complaint commencing this action, together with

13   an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

14   However, Plaintiff’s application to proceed in forma pauperis was deficient. The court only

15   received the front page of the application, and the application was not signed by Plaintiff.

16   Plaintiff shall be granted time to file a new, completed application to proceed in forma pauperis,

17   or to pay the filing fee for this case in full.

18           Accordingly, IT IS HEREBY ORDERED that:

19           Within thirty (30) days from the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee in full for this action. No requests for extension will be granted

22   without a showing of good cause. Failure to comply with this order will result in dismissal

23   of this action.

24
     IT IS SO ORDERED.
25

26       Dated:     February 21, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
